J-S01001-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                   Appellee              :
                                         :
             v.                          :
                                         :
TIMMY SAM GRAY                           :
                                         :
                   Appellant             :        No. 1210 MDA 2016


                  Appeal from the PCRA Order July 5, 2016
              In the Court of Common Pleas of Franklin County
            Criminal Division at No(s): CP-28-CR-0001778-2015


BEFORE:    GANTMAN, P.J., DUBOW, J., and MUSMANNO, J.

JUDGMENT ORDER BY GANTMAN, P.J.:                  FILED JANUARY 20, 2017

      Appellant, Timmy Sam Gray, appeals pro se from the order entered in

the Franklin County Court of Common Pleas, which dismissed his first

petition filed under the Post Conviction Relief Act (“PCRA”), at 42 Pa.C.S.A.

§§ 9541-9546. On October 21, 2015, Appellant entered a negotiated guilty

plea to failure to comply with registration requirements (see 18 Pa.C.S.A. §

4915.1(a)(2)), in exchange for an agreed-upon sentence of 27-54 months’

imprisonment, concurrent to another sentence Appellant was serving.

Appellant executed a written guilty plea colloquy confirming the terms of the

agreement, and the court held an oral guilty plea colloquy. During the oral

colloquy, Appellant expressly admitted his guilt by stating he had moved in

with his girlfriend without notifying his supervising officer and had failed to

update his new address with the police, despite his obligation to do so. At
J-S01001-17


the conclusion of the guilty plea hearing, the court accepted Appellant’s

guilty plea as knowing, intelligent, and voluntary, and imposed the

negotiated sentence. Appellant did not file post-sentence motions or a direct

appeal. On April 25, 2016, Appellant timely filed a PCRA petition, claiming

his conviction was unlawful because he had timely updated his new address

with the police.     The court appointed counsel, who filed a Turner/Finley1

no-merit letter and motion to withdraw on June 10, 2016.          On June 14,

2016, the court granted counsel’s motion and issued Pa.R.Crim.P. 907

notice. Appellant filed a pro se response on June 22, 2016, requesting an

evidentiary hearing.        On July 5, 2016, the court denied PCRA relief.

Appellant timely filed a pro se notice of appeal on July 20, 2016. On July 22,

2016, the court ordered Appellant to file a Pa.R.A.P. 1925(b) statement.

Appellant requested an extension of time, which the court granted on August

18, 2016, allowing Appellant an additional 14 days to file his concise

statement. To date, Appellant has not filed a concise statement.

       Preliminarily, “to preserve their claims for appellate review, appellants

must comply whenever the trial court orders them to file a Statement of

[Errors] Complained of on Appeal pursuant to [Rule] 1925.        [As a general

rule, a]ny issues not raised in a [Rule] 1925(b) statement will be deemed

waived.”    Commonwealth v. Castillo, 585 Pa. 395, 403, 888 A.2d 775,
____________________________________________


1
  Commonwealth v. Turner, 518 Pa. 491, 544 A.2d 927 (1988) and
Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc).



                                           -2-
J-S01001-17


780 (2005) (quoting Commonwealth v. Lord, 553 Pa. 415, 420, 719 A.2d

306, 309 (1998)).       Instantly, Appellant is pro se on appeal.   On July 22,

2016, the court ordered him to file a Rule 1925(b) statement.         The court

granted Appellant an extension of time to file his concise statement, but he

failed to comply with the court’s extension order. To date, Appellant has not

filed a Rule 1925(b) statement. Consequently, we deem Appellant’s issue(s)

waived.2 See Castillo, supra; Lord, supra. Accordingly, we affirm.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/20/2017




____________________________________________


2
  Appellant claims for the first time on appeal that the court lacked statutory
authorization for the sentence imposed because the court failed to cite the
relevant statute in the sentencing order. To the extent this new claim might
constitute a non-waivable challenge to the legality of Appellant’s sentence,
the record belies this assertion. The sentencing order expressly states
Appellant’s conviction and sentence falls under Section 4915.1.



                                           -3-